DETAILED ACTION
Claims 1-16 were pending; Applicant has amended claims 1 and 14-15; canceled claim 3; and has added new claims 17-18 per the response dated 2/18/2022.
Claims 1-2 and 4-18 are pending and the subject of the Office Action below.

Priority
The instant application, filed 7/24/2020 is a national stage entry of PCT/US2019/016231, with an International Filing Date of 2/1/2019. PCT/US2019/016231 claims Priority from Provisional Application 62/625,652, filed 2/2/2018.

Claim Rejections - 35 USC § 112
(NEW Rejection based on amendment)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "non-human mammal.”  There is insufficient antecedent basis for this limitation in the claim. Claim 1 recites human.


Claim Rejections - 35 USC § 103
(Maintained)
Claims 1-2, 4-9 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Foltz et al. “N-acetylcysteine prevents electrical remodeling and attenuates cellular hypertrophy in epicardial myocytes of rats with ascending aortic stenosis,” Basic Res Cardiol (2012) 107:290; in view of Miller et al. US 2015/0328235 A1 published November 19, 2015.
Claim 1 is directed towards a method of treating aortic stenosis in a human subject comprising administering to said subject an effective amount of N-acetylecysteine (NAC) or other thiol-reactive compound.
Foltz teaches the effects of the antioxidant N-acetylcysteine (NAC) on the cellular cardiac electrophysiology of female Sprague–Dawley rats with ascending aortic stenosis (AS). Rats were treated with NAC (1 g/kg body weight). Foltz demonstrate that NAC treatment does not only attenuate pressure overload-induced cardiac hypertrophy, but also prevents electrical remodeling in the heart. The effect of NAC differed between the regions that were examined: changes in electrophysiological parameters were prevented in epicardial myocytes of NAC-treated AS animals and hypertrophy was attenuated.
Foltz treated rats with ascending aortic stenosis with NAC, 1.0 ± 0.1 g /(kg BW) per day. The treatment was daily. The animals were pretreated for 7 days, followed by 7 days post. 
Claim 2 required non-human, Foltz treated rats.
Claim 4 requires oral admin, Foltz teaches oral admin in the drinking water.
Claim 5 requires 0.01 to 4 g/kg/day, Foltz teaches 1 g/kg/day.

Claim 13 requires daily admin, Foltz teaches daily admin for 14 days.
Foltz discloses the method of claim 1, but fails to explicitly disclose wherein said subject is a human. However, Miller is in the field of treating calcified aortic valve stenosis (Miller, Abstract), and teaches wherein said subject is a human (Miller, Para. [0009] the mammal treated is human). Miller is brought in as Miller notes the nexus of aortic stenosis and oxidative stress, which Foltz notes as well. Miller, Example 3—Reducing Oxidative Stress Slows Progression of Calcific Aortic Valve Stenosis: To determine whether hydrogen peroxide levels are associated with altered osteogenic gene expression and aortic valve dysfunction, ldlr-deficient, apoB100-only mice that either overexpress human catalase or are deficient in catalase were generated. Overexpression of catalase, which reduces oxidative stress, reduced soluble guanylate cyclase oxidation, increased NO signaling, reduced expression of pro-osteogenic genes, and slowed progression of calcific aortic valve stenosis (FIGS. 3A and 3B). Deletion of catalase, which increases oxidative stress, increased sGC oxidation, reduced NO signaling, and accelerated progression of calcific aortic valve stenosis in hypercholesterolemic mice (FIG. 3B).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Foltz to include wherein said subject is a human as taught by Miller. The motivation would have been to slow progression of aortic sclerosis to calcific aortic valve stenosis in humans thereby allowing patients to live longer and happier lives (Miller, Para. [0007)).
Regarding Claim 6, Foltz discloses the method of claim 1, but fails to explicitly disclose wherein the aortic stenosis is mild. However, Miller is in the field of treating calcified aortic valve stenosis (Miller, Abstract), and teaches wherein the aortic stenosis is mild (Miller, Para. [0047] patients with mild aortic stenosis treated). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Foltz to include wherein the aortic stenosis is mild as taught by Miller. The motivation would have been to slow the progression of calcific aortic valve stenosis, thereby allowing patients to live longer and happier lives (Miller, Para. [0007)).
Regarding Claim 7, Foltz discloses the method of claim 5, but fails to explicitly disclose wherein the aortic stenosis is moderate. However, Miller is in the field of treating calcified aortic valve stenosis (Miller, Abstract), and teaches wherein the aortic stenosis is moderate (Miller, Para. [0047] patients with mild to moderate aortic stenosis treated). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Foltz to include wherein the aortic stenosis is moderate as taught by Miller. The motivation would have been to slow the progression of calcific aortic valve stenosis, thereby allowing patients to live longer and happier lives (Miller, Para. (0007]).
Regarding Claim 8, Foltz discloses the method of claim 5, but fails to explicitly disclose wherein the aortic stenosis is severe. However, Miller is in the field of treating calcified aortic valve stenosis (Miller, Abstract), and teaches wherein the aortic stenosis is severe (Miller, Para. [0048] patients with severe aortic stenosis treated). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Foltz to include wherein the aortic stenosis is severe as taught by Miller. The motivation would have been to slow the progression of calcific aortic valve stenosis, thereby allowing patients to live longer and happier lives (Miller, Para. [0007]).

Claim Rejections - 35 USC § 103
(Maintained)
Claims 1-2, 4-14, and 16 -17 are rejected under 35 U.S.C. 103 as being unpatentable over Foltz et al. “N-acetylcysteine prevents electrical remodeling and attenuates cellular hypertrophy in epicardial myocytes of rats with ascending aortic stenosis,” Basic Res Cardiol (2012) 107:290; and Miller et al. US 2015/0328235 A1 published November 19, 2015 as applied to claims 1-9 and 13 above; in further view of Freyman et al. US 2009/0069789 A1 published March 12, 2009.
Foltz teaches the effects of the antioxidant N-acetylcysteine (NAC) on the cellular cardiac electrophysiology of female Sprague–Dawley rats with ascending aortic stenosis (AS). 
Miller makes it clear to treating humans with AS.
These two references however do not teach adding a second treatment modality (Claim 10) or performing a valve repair.
Regarding Claim 10, Foltz and Miller disclose a method of claim 1, but fails to explicitly disclose wherein further comprising treating said subject with a statin. Freyman notes [0020] In embodiments that concern methods of treating a valve disease in a subject, a pharmaceutically effective amount of a therapeutic agent is administered to the subject using the therapeutic agent delivery devices of the present invention. The therapeutic agent can be any therapeutic agent that is known or suspected to be of benefit in the treatment or prevention of valve disease in a subject. Non-limiting examples of such therapeutic agents include rapamycin, paclitaxel, sirolimus, statins, angiotensin converting enzyme (ACE) inhibitors, PPAR agonists, anti-inflammatory agents, anti-stenotic agents, antibiotic agents, atorvastatin, quinapril, and nitric oxide-enhancing agents. The motivation would have been to slow the progression of aortic valve stenosis, thereby treating the patients with the disease.
Regarding Claim 11, Foltz and Miller disclose a method of claim 1, but fails to explicitly disclose wherein further comprising treating said subject with an aortic valve repair. Freyman notes at [0006] with more serious disease can be treated with therapeutic agents, such as ACE inhibitors, antiarrhythmics, antibiotics, anticoagulants, diuretics, and inotropic agents. Not uncommonly, oral therapeutic agent therapy is ineffective. Other therapeutic options are available, including mechanical dilation of the aortic valve (valvuloplasty), surgical repair of the valve, or valve replacement surgery may be needed. Each of these more invasive procedures is associated with a significant risk of complications. Patients with severe disease typically require surgical replacement of the valve.
As such taking all necessary measures to insure treatment of the disease one would be motivated to use the common methods of treating AS, including adding surgical repair of the valve. As such the instant claims were prima facie obvious at the time of filing.
In regards to claim 9, requiring “ wherein said aortic stenosis is caused by age-related progressive fibrosis, calcification of a congenital bicuspid aortic valveunicaspid valves with unknown causes, acute rheumatic fever, post-inflammatory responses, Fabry disease, systemic lupus erythematosus, Paget disease, high blood uric acid levels, infection, mixed aortic valve diseases, including aortic regurgitation and aortic valve fusion after LVAD implantation in heart failure patients, and hypertension-induced cardiac pressure overload,” Applicant has not shown that the underlying cause of the disease is significant to the treatment of the AS. As such without a showing that the cause is relevant, these claims are obvious as the generalized treatment of AS would obviously encompass AS caused by these underlying causes. 
In regards to claim 12, requiring “wherein treating comprises slowing, mitigating or preventing the progression of said aortic valve stenosis,” this is inherent to administering NAC to a patient with AS. Applicant has not shown any cases in which the administration of NAC would not treat the patient, as such this is an inherent outcome to treatment.
In regards to claim 14, requiring “wherein administration of NAC or other thiol-reactive compound, and/or said inhibitor of TGF-3 activation and signaling results in one or more of blocking platelet reactivity, blocking release and activation of factors responsible for inducing aortic stenosis and organ fibrosis and hypercoagulable states,” this is inherent to administering NAC to a patient with AS. Applicant has not shown any cases in which the administration of NAC would not result in the physical effect derived from the structure of NAC in the patient, as such this is an inherent outcome to treatment.
In regards to claim 16, requiring “evaluating disease progression concurrent with time of treatment and the stage of disease (pathological fibrosis/calcification),” this is understood as a mental step as evaluating is performed by observation. The animals and patients would be observed for disease progression.

Claim Rejections - 35 USC § 103
(NEW Rejection based on amendment)
Claims 1-8, 13, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Foltz et al. “N-acetylcysteine prevents electrical remodeling and attenuates cellular hypertrophy in epicardial myocytes of rats with ascending aortic stenosis,” Basic Res Cardiol (2012) 107:290; and Miller et al. US 2015/0328235 A1 published November 19, 2015 as applied to 1-8 and 13 above in further view of Wang et al. “Association Between Shear Stress and Platelet-Derived Transforming Growth Factor-β1 Release and Activation in Animal Models of Aortic Valve Stenosis,” Arterioscler Thromb Vasc Biol September 2014.

Foltz teaches the effects of the antioxidant N-acetylcysteine (NAC) on the cellular cardiac electrophysiology of female Sprague–Dawley rats with ascending aortic stenosis (AS). Rats were treated with NAC (1 g/kg body weight). Foltz demonstrate that NAC treatment does not only attenuate pressure overload-induced cardiac hypertrophy, but also prevents electrical remodeling in the heart. The effect of NAC differed between the regions that were examined: changes in electrophysiological parameters were prevented in epicardial myocytes of NAC-treated AS animals and hypertrophy was attenuated. Miller teaches treating humans and treating all forms of AS, mild to severe.
These references do not teach “measuring platelet activation” in the patient and specifically measuring TGF-β1. However, a measurement of a cardiac marker, without any significance to the method. That is the measuring step doesn’t alter or inform the administration of NAC, the two steps are simply performed on the same patient. As such the Wang reference teaches measuring platelet activation in patients with stenosis, which causes shear stress. 
Wang teaches the association of TGF-β1 release (and the level of TGF-β1) and the progression of aortic valve stenosis in animal models. This reference teaches how one would measure TGF-β1 in any animal to see if a treatment would be effective in treating the progression of disease. 
A person of ordinary skill in the art looking to treat a patient would have a reasonable expectation of success in performing a measurement of TGF-β1, to evaluate patients with aortic stenosis. As such the instant invention was prima facie obvious at the time of filing.

Response to Arguments
Applicant’s arguments and the Affidavit of 2/18/2022 by the inventor Jasimuddin Ahamed, are directed towards the term “aortic stenosis” and how the term should be construed in Applicant’s opinion relative to what is taught in the Foltz reference. The instant inventor states, “[t]heir use of ‘aortic stenosis’ terminology is simply wrong as what they are presenting is a surgically created ascending aortic constriction model that does not affect the aortic valve.” 
Firstly, claims are construed using broadest reasonable interpretation. As such the term “aortic stenosis” would include surgically created ascending aortic constriction. Moreover, Applicant has introduced a limitation into the claim that is not recited, Applicant has construed “aortic stenosis” to a limited scope wherein the aortic valve is affected. This however is not in the claim, and therefore is an incorrect interpretation of the claim as provided in the amendment. As such Applicant’s arguments and the Affidavit is misdirected. As such the arguments and Affidavit is not persuasive. 
Applicant makes another argument, that the Miller reference and others would not be relevant to the Foltz reference. This however is incorrect, as the Miller reference and the Foltz reference connect through the nexus of aortic stenosis and oxidative stress, which NAC treats. Therefore, bringing the Miller reference in is appropriate. As such the arguments and Affidavit is not persuasive.

Conclusion
No claims allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J SCHMITT whose telephone number is (571)270-7047. The examiner can normally be reached M-F 8-6 MidDay Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Lundgren can be reached on 571-272-5541. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL J SCHMITT/            Examiner, Art Unit 1629        

/JEFFREY S LUNDGREN/            Supervisory Patent Examiner, Art Unit 1629